DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 9,368,294) in view of Sorflaten (US 3,113,822) and Walter et al. (US 4,640,571).
Holland discloses a connector for connecting a plurality of conductors, the connector comprising: a connector body (314) forming a run conductor opening (316) and a branch conductor opening (318); and a removable cap (324, 326) having a run cap portion (324) and a branch cap portion (326), the run cap portion having a first bore (not labeled) for receiving an first fastener (328), and a branch cap portion having a second bore (not labeled) for receiving a second fastener (330).  
Holland discloses substantially the claimed invention except for the first fastener having a first insulation piercing member.  Sorflaten teaches the use of a fastener (31) with an insulation piercing member configured to pierce through insulation surrounding one of the plurality of conductors and contact the one of the plurality of conductors to create an electrically conductive path between the one of the plurality of conductors, the first fastener and the cap portion (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an insulation piercing member, as taught by Sorflaten, in order improve retention and connectivity.
Walter teaches a monolithically formed removable cap (24) having a bridge portion between a run cap portion and a branch cap portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a nonpolitical cap, as taught by Walter, in order to facilitate assembly of the connector/cap.   
Regarding claim 2, Holland as modified by Sorflaten disclose the first fastener comprising a set screw having the first insulation piercing member extending from the set screw.  
Regarding claim 3, Holland as modified by Sorflaten disclose the first insulation piercing member comprising a pointed tip.  
Regarding claim 4, Sorflaten teaches the second fastener (24) comprising a set screw having a blunt or rounded tip.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a set screw having a blunt or rounded tip, in order to provide the desire retention.  
Regarding claim 5, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second fastener comprising a 
Regarding claim 6, Holland as modified by Sorflaten disclose the second insulation piercing member comprising a pointed tip.  
Regarding claim 7, Holland discloses the removable cap being removably coupled to the connector body.  
Regarding claim 8, Holland discloses the removable cap including a plurality of hooks and the connector body includes a plurality of shoulders capable of engaging the hooks when the removable cap is coupled to connector body.  

Regarding claim 9, Holland discloses a connector for connecting a plurality of conductors, the connector comprising: a connector body (314) forming a run conductor opening (316) and a branch conductor opening (318); and a removable cap (324, 326) having a run cap portion (324) and a branch cap portion (326), the run cap portion having a first bore for receiving a first fastener (328), the first fastener having a first insulation piercing member, and a branch cap portion (326) having a second bore for receiving a second fastener (330). 
Holland discloses substantially the claimed invention except for the first fastener having a first insulation piercing member, and the second fastener having second insulation piercing member.  Sorflaten teaches the use of a fastener (31) with an insulation piercing member configured to pierce through insulation surrounding one of the plurality of conductors and contact the one of the plurality of conductors to create an electrically conductive path between the one of the plurality of conductors, the first fastener and the cap portion (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use fasteners with insulation piercing members, as taught by Sorflaten, in order improve retention and connectivity.
Walter teaches a monolithically formed removable cap (24) having a bridge portion between a run cap portion and a branch cap portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a nonpolitical cap, as taught by Walter, in order to facilitate assembly of the connector/cap.   
Regarding claim 10, Holland as modified by Sorflaten disclose the first fastener comprising a set screw and the first insulation piercing member extends from an end of the set screw.  
Regarding claim 11, Holland as modified by Sorflaten disclose the first insulation piercing member comprising a pointed tip.  
Regarding claim 12, Holland as modified by Sorflaten disclose the second fastener comprising a set screw and the second insulation piercing member extends from an end of the set screw.  
Regarding claim 13, Holland as modified by Sorflaten disclose the second insulation piercing member comprising a pointed tip.  
Regarding claim 14, Holland discloses the removable cap being removably coupled to the connector body.  


Regarding claim 16, Holland discloses a connector for connecting a plurality of conductors, the connector comprising: a connector body (314) forming a run conductor opening (316) and a branch conductor opening (318); and 15Attorney Docket No. 117-0179USa removable cap (324, 326) capable of being coupled to the connector body, the cap having a run cap portion (324) and a branch cap portion (326), the run cap portion being aligned with the run conductor opening when the cap is coupled to the connector body and the branch cap portion being aligned with the branch conductor opening when the cap is coupled to the connector body, the run cap portion having a first bore for receiving a first fastener (328), and the branch cap portion having a second bore for receiving a second fastener (330).   
Holland discloses substantially the claimed invention except for the first fastener having a first insulation piercing member extending therefrom, and the second fastener having second insulation piercing member extending therefrom.  Sorflaten teaches the use of a fastener (31) with an insulation piercing member configured to pierce through insulation surrounding one of the plurality of conductors and contact the one of the plurality of conductors to create an electrically conductive path between the one of the plurality of conductors, the first fastener and the cap portion (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was 
Walter teaches a monolithically formed removable cap (24) having a bridge portion between a run cap portion and a branch cap portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a nonpolitical cap, as taught by Walter, in order to facilitate assembly of the connector/cap.   
Regarding claim 17, Holland as modified by Sorflaten disclose the first fastener comprising a set screw and the first insulation piercing member extends from the set screw.  
Regarding claim 18, Holland as modified by Sorflaten disclose the first insulation piercing member comprising a pointed tip.  
Regarding claim 19, Holland as modified by Sorflaten disclose the second fastener comprising a set screw and the second insulation piercing member extends from the set screw.  
Regarding claim 20, Holland as modified by Sorflaten disclose the second insulation piercing member comprising a pointed tip.

Response to Arguments
Applicant’s arguments with respect to the monolithical cap have been considered but are moot in view of the new grounds of rejection, as applied.
In response to Applicant's arguments that Sorflaten does not disclose “a fastener (31) with an insulation piercing member”, please note that a recitation of the intended 
Additionally, please note that a recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Accordingly, it is given little patentable weight.  
In response to Applicant's arguments that Sorflaten does not disclose the words “insulation” or “piercing”, not their variations, please note that a prior art reference is not required to use the same terminology of the application, nor verbally describe a feature, in order disclose the claimed structure.  
	In response to Applicant's arguments that “the insulation surrounding the main line 11 and the tap wire 12 are removed prior to insertion into the connector 10 so that there is no need to pierce through insulation”, please note the lines/wires are not relevant to the claims, as no lines/wires are positively claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spence (US 2,359,256, previously cited) discloses fasteners (20) with an insulation piercing member (22) configured to pierce through insulation surrounding one of the plurality of conductors (14) and contact the one of the plurality of conductors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833